El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Muerta María Ignacia Vega en 25 de septiembre de 1900 bajo testamento otorgado en 10 de marzo de 1898 se practi-caron en noviembre de 1901 por los contadores que ella nom-bró las operaciones divisorias de sus bienes, las cuales fue-ron aprobadas judicialmente a petición de los interesados for-mulada de acuerdo con el artículo 1079 del Código de Enjui-ciamiento Civil entonces vigente.
Fueron presentadas en el Registro de la Propiedad de San Juan, Sección Primera, dichas operaciones divisorias para la inscripción de las participaciones dominicales que en cierta finca rústica se habían adjudicado a los herederos Guadalupe Hernández Vega, Agustina Hernández Vega y Mariano Rodríguez Carrasquillo, y el registrador por medio de nota de 20 de septiembre de 1920 denegó la inscripción solicitada en los siguientes términos:
“Denegada la inscripción del precedente documento porque la partición hecha por los contadores entre los que figura don Juan José Rodríguez Vega quien también es heredero, es nula con arreglo al *1065artículo 1057 del Código Civil Español, nulidad que no desaparece por la aprobación judicial que ba recaído, y sin que pueda tomarse como una formal ratificación por los interesados el hecho de haber firmado la solicitud para dicha aprobación, según se expresa en el auto, unos por sí y otros por sus representantes legales habiéndose tomado en su lugar anotación preventiva por el término legal.”
No estamos conformes con la nota transcrita.
Ciertamente que María Ignacia Vega en la cláusula dé-cima de su testamento nombró por sus albaceas testamen-tarios, contadores y partidores con la cualidad de in solidum a su hijo Juan José Rodríguez y a su yerno José G-onzález Cruz, los cuales practicaron las operaciones divisorias de que se trata. Y también el artículo 1057 del Código Civil Español idéntico al artículo 1024 del Código Revisado, esta-blece que £íel testador podrá encomendar por acto inter vivos o mortis catisa para después de su muerte la simple facultad de hacer la partición a cualquiera persona que no sea uno de los coherederos.” Pero en el presente caso debe tenerse en cuenta que los contadores fueron nombrados en calidad de in solidum, pudiendo por tanto cualquiera de ellos sin intervención del otro haber llevado a cabo la comisión dada por la testadora.
No vemos como la intervención en la partición del here-dero incapacitado para el cargo de contador pueda anular per se y necesariameíite dicha partición. Esta, a lo sumo, podría ser anulable, pero en procedimiento seguido en una corte de justicia a instancia de parte interesada.
Es de revocarse la nota recurrida y ordenarse la ins-cripción denegada.

Revocada la nota recurrida y ordenada la ins-cripción.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison disintió.